Citation Nr: 1735484	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 10-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1972 to May 1976. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part, denied service connection for tinnitus. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in this matter in August 2011. A transcript of that hearing has been associated with the Veteran's claim file. However, the VLJ who conducted that August 2011 hearing is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. An additional hearing was held in this matter before the undersigned VLJ in May 2017. Although a transcript of that hearing has not yet been associated with the claims file, the Board will proceed with adjudication, as the claim on appeal is herein granted and there is thus no prejudice to the Veteran in proceeding.

The issue on appeal was previously before the Board in March 2012, when the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for tinnitus. The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court). In a June 2013 Memorandum Decision, the Court vacated the Board's March 2012 decision and remanded the matter to the Board for further development and readjudication. 

In January 2014, the Board remanded the matter to the RO for further evidentiary development and adjudication, to include a new VA examination and an additional hearing. The directed development has been completed, and the claim has now been returned to the Board for further action. The Board will proceed with adjudication.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. Any alleged defect in the assistance provided by VA is harmless as the Board is granting the Veteran service connection for tinnitus. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

The Veteran contends that he currently has tinnitus that was caused by or is otherwise related to his military service. 

According to his military personnel records, the Veteran served as a weapons mechanic in the United States Air Force, to include service in Thailand. He was noted to have "noise exposure" working on jet aircrafts in the flight line.

According to his service treatment records (STRs), the Veteran did not make any complaints of tinnitus during service. A January 1976 separation examination similarly noted no complaints of tinnitus. 

In April 2010, the Veteran sought treatment with a complaint of constant bilateral tinnitus. Progress notes from this April 2010 visit indicate the Veteran reported having intermittent tinnitus at exit from the Air Force in 1976, but constant tinnitus in the recent past. The Veteran also reported that he believed his tinnitus is secondary to noise exposure from serving three years on a flight line in the military. 

Pursuant to the Board's January 2014 remand, a VA examination was conducted in February 2015 to evaluate the etiology of the Veteran's claimed tinnitus. This examiner opined that it was less likely than not tinnitus was caused by or a result of military noise exposure, as all audiograms in the file showed normal hearing, and there was no mention of tinnitus in the service record. After the examiner was asked to consider the Veteran's lay statements, she provided an addendum in June 2016 in which she opined that the Veteran's report of experiencing tinnitus thirty years after service "is irrelevant to the fact that he claims his tinnitus began in the military." The examiner noted that there was no mention of tinnitus during service and that the Veteran reported that he hunted without hearing protection. The examiner concluded that without documented evidence of tinnitus during service, "it is not possible without speculation to determine if his tinnitus ... began as a result of acoustic trauma during military service."

Another addendum was provided later in June 2016 by a different audiologist, who noted that although tinnitus is commonly associated with noise induced hearing loss, it may also be secondary to problems unrelated to noise exposure, such as traumatic brain injury or ear disease. The examiner thus opined that, since "no hearing loss or change in hearing is seen in the [STRs] and no report of tinnitus is found, it is unlikely that his tinnitus is due to military noise exposure." 

The Veteran appeared at a Travel Board hearing in August 2011. At the hearing, the Veteran testified that he was a weapons mechanic and worked on the flight line every day where he was exposed to noise from the jet engines; that he was required to wear "Mickey Mouse ears" for protection, which was like putting your hands over your ears; that he had always had ringing in his ears but he thought it would go away once he got away from the planes. The Veteran further reported that he did not know what tinnitus was until a few years ago when he learned that tinnitus was different from hearing loss, which is what prompted him to go get his ears checked.

At a subsequent video hearing before the undersigned VLJ in May 2017, the Veteran testified that he noted ringing in his ears since service; that it waxed and waned based on noise exposure; and that he was so ready to get out of service that he did not remember specifics of the exit examination. 

The Board notes that laypersons are competent to testify to observable symptomatology. As such, the Board finds that the Veteran is competent to testify to the ringing he experiences in his ears and to the fact that he first experienced it in service. In addition, the Board finds no reason to doubt the Veteran's credibility. The Board notes that the Veteran's military occupational specialty was weapons mechanic, and it is reasonable to conclude that he was exposed to loud noises from weapons and jet engines on the flight line. 

The Board also notes that the September 2010 VA examination, as well as the June 2016 addendums, did not adequately consider the Veteran's contentions that his tinnitus began in service and has continued from that time to the present. Rather, the examiners appear to have relied upon the absence of documented evidence of hearing loss or tinnitus in the Veteran's service treatment records. However, as noted above, lay evidence may serve to establish a nexus between a current disability and service, or continuity of symptomatology of ringing in the ears from service to the present, when a lay person's observation is competent. This is particularly true in claims involving inherent subjectivity, like tinnitus.
	
In this case, VA could undertake additional development to clarify the etiology of the Veteran's tinnitus. However, based on the Veteran's exposure to acoustic trauma in service, his competent and credible statements regarding the in-service onset of symptoms of tinnitus and their continuity to the present, and the inherently subjective nature of audiological symptomatology, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


